Exhibit (a)(1)(C) GEOKINETICS INC. STOCK OPTION EXCHANGE PROGRAM COMMONLY ASKED QUESTIONS June 26, 2009 General Information The following Commonly Asked Questions were prepared to address general questions that you may have about the offer to exchange certain outstanding underwater incentive stock options (“eligible ISOs”) for a lesser amount of replacement incentive stock options with a lower exercise price (“Exchange Offer”) made by Geokinetics Inc. (“Geokinetics,” “we,” “us” and “Company”) to employees eligible to participate in the Exchange Offer. The information in this document is based on the information contained in the Offer to Exchange document dated June 26, 2009 and related materials, filed by Geokinetics with the U.S. Securities and Exchange Commission (“SEC”) on June 26 , 2009 and delivered to eligible employees via email. The information in this document is provided as of June 26, 2009 and does not contain complete details about the Exchange Offer. Additional information about the Exchange Offer is available in the Offer to Exchange document and related materials. 1.What is the Exchange Offer? The Exchange Offer is a voluntary, one-time opportunity for eligible employees to surrender eligible incentive stock options in exchange for a lesser amount of replacement stock options with a lower exercise price. 2.Why is Geokinetics making the Exchange Offer? The Geokinetics’ stock price has experienced a significant decline over the last year due to the current global financial and economic crisis.As of
